ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Herai Alpha Construction Consultancy       )       ASBCA Nos. 59386, 59774
 and Engineering Company                   )
                                           )
Under Contract No. W5J9JE-13-C-0028        )

APPEARANCE FOR THE APPELLANT:                      William J. Spriggs, Esq.
                                                    Spriggs Consulting Services
                                                    Lynchburg, VA

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   James D. Stephens, Esq.
                                                   Regina L. Schowalter, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Middle East
                                                    Winchester, VA

                              ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 7 April 2017


                                                 DAYID D' ALESSANDRIS
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59386, 59774, Appeals of
Herai Alpha Construction Consultancy and Engineering Company, rendered in
conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals